UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22961 Alpha Architect ETF Trust (Exact name of registrant as specified in charter) 213 Foxcroft Road Broomall, PA 19008 (Address of principal executive offices) (Zip code) 213 Foxcroft Road Broomall, PA 19008 (Name and address of agent for service) 215-882-9983 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2015 Date of reporting period: March 31, 2015 Item 1. Reports to Stockholders. Alpha Architect ETF Trust ValueShares U.S. Quantitative Value ETF ValueShares International Quantitative Value ETF Semi-Annual Report March 31, 2015 ALPHA ARCHITECT ETF TRUST TABLE OF CONTENTS Portfolio Allocation 1 Schedules of Investments 2 Statements of Assets and Liabilities 7 Statements of Operations 8 Statements of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 11 Frequency Distribution of Premiums and Discounts 18 Expense Example 19 Information About the Portfolio Holdings 20 Information About Proxy Voting 20 Privacy Policy 21 ALPHA ARCHITECT ETF TRUST ALLOCATION OF PORTFOLIO HOLDINGS MARCH 31, 2015 (Unaudited) Common Cash* Stocks Total ValueShares U.S. Quantitative Value ETF — ** 100% 100% ValueShares International Quantitative Value ETF 1% 99% 100% Allocation of Portfolio Holdings reflects percentages of net assets. * Cash, cash equivalents and other assets less liabilities. ** Percentage is less than 0.5%. 1 VALUESHARES U.S. QUANTITATIVE VALUE ETF SCHEDULE OF INVESTMENTS MARCH 31, 2015 (Unaudited) Shares Fair Value COMMON STOCKS - 99.8% Aerospace & Defense - 1.4% Orbital ATK, Inc. $ Apparel Retail - 5.2% Foot Locker, Inc. The Gap, Inc. Apparel, Accessories & Luxury Goods - 4.5% Coach, Inc. Fossil Group, Inc. (a) Auto Parts & Equipment - 4.9% Dana Holding Corp. Magna International, Inc. Communications Equipment - 5.0% Harris Corp. InterDigital, Inc. Computer & Electronics Retail - 4.9% Best Buy Co., Inc. GameStop Corp. Class A Construction & Engineering - 5.1% Fluor Corp. Jacobs Engineering Group, Inc. (a) Construction Machinery & Heavy Trucks - 2.2% Caterpillar, Inc. Data Processing & Outsourced Services - 2.4% Computer Sciences Corp. Department Stores - 5.8% Dillards, Inc. Class A Kohl’s Corp. Fertilizers & Agricultural Chemicals - 2.2% CF Industries Holdings, Inc. Human Resource & Employment Services - 3.0% Manpowergroup, Inc. Industrial Machinery - 2.4% Valmont Industries, Inc. 2 VALUESHARES U.S. QUANTITATIVE VALUE ETF SCHEDULE OF INVESTMENTS MARCH 31, 2015 (Unaudited) Shares Fair Value Integrated Oil & Gas - 4.4% Hess Corp. $ Occidental Petroleum Corp. Integrated Telecommunication Services - 2.2% AT&T, Inc. Leisure Products - 1.6% Vista Outdoor, Inc. (a) Managed Health Care - 10.5% Aetna, Inc. Anthem, Inc. Health Net, Inc. (a) Humana, Inc. Movies & Entertainment - 2.3% Viacom, Inc. Oil & Gas Drilling - 2.5% Helmerich & Payne, Inc. Oil & Gas Equipment & Services - 9.3% Cameron International Corp. (a) Halliburton Co. National Oilwell Varco, Inc. Oceaneering International, Inc. Oil & Gas Exploration & Production - 2.3% Murphy Oil Corp. Oil & Gas Refining & Marketing - 5.9% Tesoro Corp. Valero Energy Corp. Technology Hardware, Storage & Peripherals - 4.5% Apple, Inc. SanDisk Corp. Tires & Rubber - 2.9% Cooper Tire & Rubber Co. 3 VALUESHARES U.S. QUANTITATIVE VALUE ETF SCHEDULE OF INVESTMENTS MARCH 31, 2015 (Unaudited) Shares Fair Value Trading Companies & Distributors - 2.4% WESCO International, Inc. (a) $ TOTAL COMMON STOCKS (Cost $39,260,506) $ TOTAL INVESTMENTS - 99.8% (Cost $39,260,506) $ Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. 4 VALUESHARESINTERNATIONAL QUANTITATIVE VALUE ETF SCHEDULE OF INVESTMENTS MARCH 31, 2015 (Unaudited) Shares Fair Value COMMON STOCKS - 99.1% Australia - 6.8% Flight Centre Travel Group Ltd. $ Fortescue Metals Group Ltd. Woodside Petroleum Ltd. WorleyParsons Ltd. Belgium - 2.1% bpost S.A. Finland - 1.8% Fortum Oyj France - 6.5% Cie Generale des Etablissements Michelin Faurecia Technip S.A. Germany - 4.0% Hochtief Ag TUI AG Hong Kong - 1.5% SJM Holdings Ltd. Israel - 2.0% Bezeq Israeli Telecommmunication Corp. Ltd. Italy - 2.4% Pirelli & Co. SpA Japan - 56.8% ABC-MART, Inc. Alfresa Holdings Corporation Bridgestone Corp. Canon Marketing Japan, Inc. COMSYS Holdings, Corp. DAIHATSU MOTOR Co., Ltd. EBARA Corp. Fuji Heavy Industries Ltd. GungHo Online Entertainment, Inc. Hitachi High-Technologies Corp. HOYA Corp. KINDEN Corp. LAWSON, Inc. Maruichi Steel Tube Ltd. MITSUBISHI MOTORS Corp. Namco Bandai Holdings, Inc. 5 VALUESHARESINTERNATIONAL QUANTITATIVE VALUE ETF SCHEDULE OF INVESTMENTS MARCH 31, 2015 (Unaudited) Shares Fair Value NHK SPRING Co., Ltd. $ NIPPO Corp. OTSUKA Corp. Otsuka Holdings Co., Ltd. Seiko Epson Corp. Sekisui Chemical Co., Ltd. SUMITOMO HEAVY INDUSTRIES, Ltd. Sumitomo Rubber Industries, Ltd. The Yokohama Rubber Co., Ltd. TOKAI RIKA Co., Ltd. TOSHIBA TEC Corp. Toyo Tire & Rubber Co., Ltd. Norway - 1.8% Subsea 7 S.A. Spain - 3.9% ACS, Actividades de Construccion y Servicios, S.A. Tecnicas Reunidas S.A. United Kingdom - 9.5% Anglo American PLC BHP Billiton PLC J Sainsbury PLC Rio Tinto PLC The Berkeley Group Holdings PLC TOTAL COMMON STOCKS (Cost $12,708,748) $ TOTAL INVESTMENTS - 99.1% (Cost $12,708,748) $ Other Assets in Excess of Liabilities - 0.9% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. 6 ALPHA ARCHITECT ETF TRUST STATEMENT OF ASSETS AND LIABILITIES MARCH 31, 2015 (Unaudited) Value Shares Value Shares U.S. International Quantitative Quantitative Value ETF Value ETF Assets: Investments, at fair value $ $ Cash Receivable for Fund shares sold — Dividends and interest receivable Total Assets Liabilities: Payable for investment securities purchased — Accrued investment advisory fees Accrued other fees — Total Liabilities Net Assets $ $ Net Assets Consist of: Capital Stock $ $ Undistributed (Accumulated) Net Investment Income (Loss) ) Undistributed (Accumulated) Net Realized Gain (Loss) ) Net Unrealized Appreciation (Depreciation) on: Investments Foreign currency — ) Net assets $ $ Calculation of Net Asset Value Per Share: Net Assets $ $ Shares Outstanding (unlimited shares of beneficial interest authorized, par value) Net Asset Value, Redemption Price and Offering Price per Share $ $ Cost of Investments $ $ 7 ALPHA ARCHITECT ETF TRUST STATEMENT OF OPERATIONS MARCH 31, 2015 (Unaudited) Value Shares Value Shares U.S. International Quantitative Value Quantitative Value ETF ETF Investment Income: Dividend income $ $ Total investment income Expenses: Investment advisory fees Total expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments: Net realized gain (loss) on: Investments ) In-kind redemptions — Foreign currency 43 ) ) Change in Net Unrealized Appreciation (Depreciation) on: Investments Foreign currency — ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ 8 ALPHA ARCHITECT ETF TRUST STATEMENT OF CHANGES IN NET ASSETS Value Shares ValueShares U.S. International Quantitative Value Quantitative Value ETF ETF October 22, 2014 December 17, 2014 through March 31, through March 31, Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: Net investment income: Net investment income ) ) Total distributions to shareholders ) ) Capital Share Transactions: Total increase (decrease) in net assets from net change in capital share transactions Total increase in net assets Net Assets Beginning of period — — End of period $ $ Undistributed Net Investment Income (Loss), End of Period $ ) $ Changes in Shares Outstanding Shares outstanding, beginning of period — — Shares sold Shares repurchased ) — Shares outstanding, end of period 9 ALPHA ARCHITECT ETF TRUST FINANCIAL HIGHLIGHTS MARCH 31, 2015 Net Assets, Net Investment Net Asset Value, Net Increase in Net Asset End of Income after Beginning of Net Realized and Net Asset Value Dividends from Value, End Year/ Expense Portfolio Year/ Net Investment Unrealized Gain Resulting from Net Investment Return of Capital Total of Year/ Total Period Reimbursement/ Turnover Period Income1 on Investments Operations Income Distribution Distributions Period Return2 Total Expenses3 Net Expenses3 Recoupment3 Rate4 October 22, 20145 to ValueShares U.S. March 31, Quantitative Value ETF $— 10.12% 0.79% 0.79% 1.23% 0% December 17, 20145 to ValueShares International March 31, Quantitative Value ETF $— 6.22% 0.80% 0.80% 3.95% 0% 1 Net investment income (loss) per share represents net investment income (loss) divided by the daily average shares of beneficial interest outstanding throughout each period. 2 All returns reflect reinvested dividends, if any, but do not reflect the impact of taxes. Total return for a period of less than one year is not annualized. 3 For periods of less than one year, these ratios are annualized. 4 Portfolio turnover is not annualized and is calculated without regard to short-term securities having a maturity of less than one year. 5 Commencement of operations. 10 ALPHA ARCHITECT ETF TRUST NOTES TO FINANCIAL STATEMENTS MARCH 31, 2015 (Unaudited) NOTE 1 – ORGANIZATION ValueShares U.S. Quantitative Value ETF and ValueShares International Quantitative Value ETF (individually the “Fund” or collectively the “Funds”)are series of Alpha Architect ETF Trust (the “Trust”), an open-end management investment company consisting of multiple investment series, organized as a Delaware statutory trust on October 11, 2013.The Trust is registered with the SEC under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company and the offering of the Funds’ shares (“Shares”) is registered under the Securities Act of 1933, as amended (the “Securities Act”).The investment objectives of the Funds are to seek long-term capital appreciation by investing in securities that the Adviser believes, based on quantitative analysis, are undervalued at the time of purchase. ValueShares U.S. Quantitative Value ETF commenced operations on October 22, 2014 and ValueShares International Quantitative Value ETF commenced operations on December, 17, 2014. Shares of the Funds are listed and traded on BATS Global Markets, Inc. Market prices for the shares may be different from their net asset value (“NAV”). The Funds issue and redeem shares on a continuous basis at NAV only in blocks of 50,000 shares, called “Creation Units.” Creation Units are issued and redeemed principally in-kind for securities included in a specified universe. Once created, Shares generally trade in the secondary market at market prices that change throughout the day in amounts less than a Creation Unit. Except when aggregated in Creation Units, shares are not redeemable securities of a Fund. Shares of a Fund may only be purchased or redeemed by certain financial institutions (“Authorized Participants”). An Authorized Participant is either (i)a broker -dealer or other participant in the clearing process through the Continuous Net Settlement System of the National Securities Clearing Corporation or (ii)a DTC participant and, in each case, must have executed a Participant Agreement with the Distributor. Most retail investors do not qualify as Authorized Participants nor have the resources to buy and sell whole Creation Units. Therefore, they are unable to purchase or redeem the shares directly from the Fund. Rather, most retail investors may purchase shares in the secondary market with the assistance of a broker and are subject to customary brokerage commissions or fees. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”) are valued at the last reported sale price on the exchange on which the security is 11 ALPHA ARCHITECT ETF TRUST NOTES TO FINANCIAL STATEMENTS MARCH 31, 2015 (Unaudited) (Continued) principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used.Prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates fair value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees.The use of fair value pricing by the fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of March 31, 2015, the Funds did not hold any fair valued securities. As described above, the Funds utilize various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods.The three levels of inputs are: Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2- Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the 12 ALPHA ARCHITECT ETF TRUST NOTES TO FINANCIAL STATEMENTS MARCH 31, 2015 (Unaudited) (Continued) extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Funds’ investments as of March 31, 2015: ValueShares U.S. Quantitative Value ETF Description* Level 1 Level 2 Level 3 Total Common Stocks $ $
